                    UNITED STATES DISTRICT COURT

                         DISTRICT OF HAWAII

BOSKO PETRICEVIC,                   CIV. NO. 20-00283 LEK-WRP

                Plaintiff,

     vs.

PATRICK SHIN, RICHARD WILSON,
JOHN DWYER, TERRANCE REVERE,
NAN, INC., A DOMESTIC PROFIT
CORPORATION,

                Defendants.


                 ORDER GRANTING DEFENDANTS’ MOTION
                TO DISMISS THIRD AMENDED COMPLAINT

           On February 18, 2021, Defendants Richard Wilson

(“Wilson”) and Terrance Revere (“Revere” and collectively

“Motion Defendants”) filed their Motion to Dismiss Third Amended

Complaint [ECF 151] (“Motion”).   [Dkt. no. 162.]    Pro se

Plaintiff Bosko Petricevic (“Plaintiff”) filed his memorandum in

opposition on March 26, 2021, and the Motion Defendants filed

their reply on April 1, 2021.   [Dkt. nos. 188, 192.]   The Court

finds this matter suitable for disposition without a hearing

pursuant to Rule LR7.1(c) of the Local Rules of Practice for the

United States District Court for the District of Hawaii (“Local

Rules”).   The Motion is hereby granted as to Counts I and II

because attorneys cannot conspire in this context with clients,
and as to Count III and V because of the absolute litigation

privilege.

                              BACKGROUND

             According to the Third Amended Complaint, Plaintiff is

an attorney licensed in the State of Hawai`i.    [Third Amended

Complaint, filed 2/5/21 (dkt. no. 151), at ¶ 1.]    On March 18,

2019, Plaintiff was hired by Defendant Nan, Inc. (“Nan”), a

construction company owned by Defendant Patrick Shin (“Shin”),

as in-house litigation counsel.    [Id. at ¶¶ 2, 5, 17.]   Between

April and June of 2019, Plaintiff expressed his opinion to Shin

that some of their practices were illegal.    [Id. at ¶ 41.]

Consequently, Shin insulted and threatened to fire Plaintiff.

[Id. at ¶ 42.]    Plaintiff complained about this conduct, as well

as the underlying conduct that Plaintiff had originally

complained about to Shin, to other executive officers at Nan.

[Id. at ¶ 55.]    Shortly before he was terminated on June 10,

2019, Plaintiff sent an email to Nan executive officer Wyeth

Matsubara complaining Nan was a hostile work environment.      See

id. at ¶¶ 64-65.

             On September 3, 2019, Plaintiff began working for the

law firm Clay Chapman Iwamura Pulice & Nervell.    [Id. at ¶ 67.]

On September 13, 2019, Plaintiff filed a complaint for

discrimination and retaliation against Shin and Nan with the

United States Equal Employment Opportunity Commission (“EEOC”).

                                   2
[Id. at ¶ 68.]   In approximately October 2019, Gerald Clay,

Esq., a partner at Clay Chapman Iwamura Pulice & Nervell,

unconditionally promised Plaintiff an equity partnership with

the law firm, provided his employment with the firm continued.

[Id. at ¶ 69.]   On October 23, 2019, Plaintiff filed a complaint

in state court against Nan and Shin for, among other claims,

wrongful termination.   [Id. at ¶ 70.]   Wilson represents Nan and

Shin in the state court case.   [Id. at ¶ 72.]

          On November 1, 2019, Shin called Gerald Clay, and left

a voicemail requesting a call back.   [Id. at ¶¶ 74-75.]

Plaintiff alleges Shin had no reason to call Gerald Clay other

than to pressure him and the law firm to terminate Plaintiff’s

employment and thus jeopardize his future partnership if

Plaintiff did not drop his state court case and his EEOC case.

[Id. at ¶ 77.]   On a later but unspecified date, Wilson admitted

to Plaintiff in a face-to-face meeting: he had engaged in a

conspiracy with his clients Nan and Shin to force Plaintiff to

drop his state court case and his EEOC case; and, if Plaintiff

failed to drop the cases, he would once again instruct Shin and

Nan to call Plaintiff’s employer to “threaten his employment

again and try to get him fired again.”   [Id. at ¶ 79.]    Wilson

also made insulting remarks about Plaintiff’s ethnicity and

language skills.   [Id.]   Gerald Clay subsequently told Plaintiff

“Shin and Wilson are people of influence and power and that they

                                  3
can and will take his job away if Plaintiff doesn’t drop his

legal actions against [Nan] and Shin.”    [Id. at ¶ 80.]   Gerald

Clay also told Plaintiff “his future promised partnership could

be in danger if he doesn’t drop the lawsuit and EEOC complaint

against . . . [Nan] and Shin.”    [Id. at ¶ 84.]

             A few weeks later, Defendant John Dwyer (“Dwyer”), an

attorney and friend of Gerald Clay, approached Gerald Clay at a

social event on behalf of, and in conspiracy with, Shin, Nan,

and Wilson, and asked “if there is anything he could do to make

this state lawsuit and EEOC complaint against Defendants Shin

and [Nan] . . . go away.”    [Id. at ¶¶ 87-88.]    Gerald Clay later

repeated his warning to Plaintiff that “his partnership and his

employment could be taken away unless he drops the State of

Hawaii Complaint and the EEOC charge.”    [Id. at ¶ 92.]

             On approximately May 8, 2020, Plaintiff emailed Wilson

that he would be filing a federal suit against Wilson, Shin,

Nan, and Dwyer for violation of his civil rights.     [Id. at

¶ 94.]   Plaintiff alleges a few days later, Wilson, Shin, Nan,

and Defendant Terence Revere (“Revere”) “conspired to deter,

harass, intimidate, threaten and interfere with Plaintiff’s

employment as [a] result of his intention to file his federal

civil rights lawsuit . . . and as a result of having already

filed his State of Hawaii lawsuit and EEOC action.”     [Id. at

¶¶ 4, 95.]    The Motion Defendants next contacted their friend

                                   4
Carlos Perez-Mesa, Esq., a partner at Clay Chapman Iwamura

Pulice & Nervell, complaining about Plaintiff, and made false

accusations against him.   Carlos Perez-Mesa, along with Gerald

Clay, warned Plaintiff that he was likely to be fired if he did

not drop his state court case and EEOC complaint.   [Id. at

¶¶ 96-97, 101-02.]   On July 30, 2020, Plaintiff was terminated

from Clay Chapman Iwamura Pulice & Nervell.   [Id. at ¶ 122.]

          Plaintiff alleges the following causes of action:

1) violation of 42 U.S.C. § 1985(2), part two, against Shin,

Nan, and Wilson (“Count I”); [id. at ¶¶ 129-36;] 2) violation of

§ 1985(2), part one, against Revere and Wilson (“Count II”);

[id. at ¶¶ 137-53;] 3) tortious interference with contractual

relations against Shin, Wilson, Revere, Nan, and Dwyer

(“Count III”); [id. at ¶¶ 154-58;] 4) violation of Title VII of

the Civil Rights Act of 1964, as amended (“Title VII”), 42

U.S.C. § 2000e, et seq., against Nan (“Count IV”); [id. at

¶¶ 159-67;] and 5) tortious interference with prospective

economic and business advantage against Shin, Wilson, Revere,

Nan, and Dwyer (“Count V”), [id. at ¶¶ 168-72].   The relief

Plaintiff seeks includes: special, economic, consequential,

general, and punitive damages; attorneys’ fees and costs; and

such other relief as deemed just and proper by this Court.     [Id.

at pg. 37.]



                                 5
          In the Motion, the Motion Defendants argue that the

allegations in the Third Amended Complaint regarding the alleged

face-to-face interaction between Plaintiff and Wilson should be

stricken for lack of specificity.     They also argue that, as

lawyers, it is not possible for them to conspire with their

clients for purposes of § 1985.   Additionally, Hawaii’s absolute

litigation privilege precludes Counts I, II, III, and V.

Finally, the Motion Defendants argue Plaintiff failed to

properly allege the elements of Counts III and V.

                            STANDARD

     The Ninth Circuit has described the standard applicable to

a motion under Fed. R. Civ. P. 12(b)(6) as follows:


               To survive a motion to dismiss for failure
          to state a claim after the Supreme Court’s
          decisions in Ashcroft v. Iqbal, 556 U.S. 662, 129
          S. Ct. 1937, 173 L. Ed. 2d 868 (2009) and Bell
          Atlantic Corp. v. Twombly, 550 U.S. 544, 127 S.
          Ct. 1955, 167 L. Ed. 2d 929 (2007), the
          [plaintiff’s] factual allegations “must . . .
          suggest that the claim has at least a plausible
          chance of success.” In re Century Aluminum [Co.
          Sec. Litig.], 729 F.3d [1104,] 1107 [(9th Cir.
          2013)]. In other words, their complaint “must
          allege ‘factual content that allows the court to
          draw the reasonable inference that the defendant
          is liable for the misconduct alleged.’” Id.
          (quoting Iqbal, 556 U.S. at 678, 129 S. Ct.
          1937).

               Following Iqbal and Twombly, . . . we have
          settled on a two-step process for evaluating
          pleadings:



                                  6
               First, to be entitled to the presumption of
               truth, allegations in a complaint or
               counterclaim may not simply recite the
               elements of a cause of action, but must
               contain sufficient allegations of underlying
               facts to give fair notice and to enable the
               opposing party to defend itself effectively.
               Second, the factual allegations that are
               taken as true must plausibly suggest an
               entitlement to relief, such that it is not
               unfair to require the opposing party to be
               subjected to the expense of discovery and
               continued litigation.

          [Eclectic Props. E., LLC v. Marcus & Millichap
          Co., 751 F.3d 990, 996 (9th Cir. 2014)] (quoting
          Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir.
          2011)). In all cases, evaluating a complaint’s
          plausibility is a “context-specific” endeavor
          that requires courts to “draw on . . . judicial
          experience and common sense.” Id. at 995–96
          (internal quotation marks omitted).

Levitt v. Yelp! Inc., 765 F.3d 1123, 1134-35 (9th Cir. 2014)

(some alterations in Levitt).

          This Court is not required to accept as true

“[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements.”   Iqbal, 556 U.S. at

678 (citing Twombly, 550 U.S. at 555, 127 S. Ct. 1955)).    Also,

this district court has stated, “although allegations ‘upon

information and belief’ may state a claim after Iqbal and

Twombly, a claim must still be based on factual content that

makes liability plausible, and not be ‘formulaic recitations of

the elements of a cause of action.’”   Klohs v. Wells Fargo Bank,

N.A., 901 F. Supp. 2d 1253, 1259 n.2 (D. Hawai`i 2012) (quoting


                                7
Long v. Yomes, 2011 WL 4412847, at *4 (D. Hawai`i Sept. 20,

2011) (quoting Twombly, 550 U.S. at 555, 127 S. Ct. 1955)

(editorial mark omitted)).

                              DISCUSSION

             Although Plaintiff is pro se, he is an attorney, and

specifically, an experienced litigator.    See Third Amended

Complaint at ¶ 16.    Therefore, he is not entitled to the liberal

construction of his filings usually extended to pro se

litigants.    See Bassett v. Haw. Disability Rts. Ctr., CIV.

NO. 18-00475 JMS-KJM, 2020 WL 7351113, at *7 (D. Hawai`i

Nov. 20, 2020) (collecting cases), reconsideration denied, 2020

WL 7379074 (Dec. 15, 2020).    However, even if the Court were to

liberally construe Plaintiff’s filings, see Erickson v. Pardus,

551 U.S. 89, 94 (2007) (per curiam), the result would not

change.

I.   Section 1985(2) Conspiracy

             Section 1985(2), states:

             If two or more persons in any State or Territory
             conspire to deter, by force, intimidation, or
             threat, any party or witness in any court of the
             United States from attending such court, or from
             testifying to any matter pending therein, freely,
             fully, and truthfully, or to injure such party or
             witness in his person or property on account of
             his having so attended or testified, or to
             influence the verdict, presentment, or indictment
             of any grand or petit juror in any such court, or
             to injure such juror in his person or property on
             account of any verdict, presentment, or
             indictment lawfully assented to by him, or of his

                                   8
          being or having been such juror; or if two or
          more persons conspire for the purpose of
          impeding, hindering, obstructing, or defeating,
          in any manner, the due course of justice in any
          State or Territory, with intent to deny to any
          citizen the equal protection of the laws, or to
          injure him or his property for lawfully
          enforcing, or attempting to enforce, the right of
          any person, or class of persons, to the equal
          protection of the laws[.]


          Plaintiff alleges the Motion Defendants conspired with

Shin and Nan to intimidate Plaintiff by threatening his

employment at Clay Chapman Iwamura Pulice & Nervell in order to

force him to drop his state court case and EEOC complaint.    The

Motion Defendants argue that Nan and Shin are Wilson’s clients,

Wilson is a client of Revere, and it is not possible for an

attorney to conspire with his client(s) for the purposes of

§ 1985(2) because the attorney is acting on behalf of his

client, and not for his own benefit.   Thus, the Motion

Defendants argue Plaintiff has failed to state a § 1985(2) claim

because the application of an attorney-client variant of the

intracorporate conspiracy doctrine precludes his civil

conspiracy claims as to Wilson and Revere.   See Fed. R. Civ.

P. 12(b)(6) (stating “a party may assert the following defenses

by motion: . . . (6) failure to state a claim upon which relief

can be granted”).   “Ordinarily, affirmative defenses . . . may

not be raised on a motion to dismiss.”   Lusnak v. Bank of Am.,

N.A., 883 F.3d 1185, 1194 n.6 (9th Cir. 2018).   “Nevertheless,

                                 9
we can consider an affirmative defense on a motion to dismiss

when there is ‘some obvious bar to securing relief on the face

of the complaint.’”    U.S. Commodity Futures Trading Comm’n v.

Monex Credit Co., 931 F.3d 966, 973 (9th Cir. 2019) (citation

and internal quotation marks omitted), cert. denied , 141 S. Ct.

158 (2020).    Thus, the Court will consider the intracorporate

conspiracy doctrine and the absolute litigation privilege to the

extent the underlying facts are alleged in the Third Amended

Complaint.

             Initially arising in the antitrust context, the

intracorporate conspiracy doctrine states that a single

corporate entity cannot be liable for conspiracy because “[t]he

officers of a single firm are not separate economic actors

pursuing separate economic interests, so agreements among them

do not suddenly bring together economic power that was

previously pursuing divergent goals.”    See Copperweld Corp. v.

Independence Tube Corp., 467 U.S. 752, 769 (1984).

             Plaintiff presents two arguments as to why the

intracorporate conspiracy doctrine should not apply to the

Motion Defendants.    First, he argues that the intracorporate

conspiracy doctrine should not apply because his case concerns

his civil rights.    [Mem. in Opp. at 18-21.]   Second, he argues

that, with respect to Counts II, III, and V, the intracorporate

conspiracy doctrine should not apply because those counts are

                                  10
alleged against the Motion Defendants in their individual

capacities for actions they took on their own behalf related to

the instant federal litigation, rather than in the scope of

their representation of Shin and Nan related to the state court

case.   [Id. at 21.]   As the Ninth Circuit has not definitively

ruled on the issue of whether the intracorporate conspiracy

doctrine applies in civil rights cases, the Court turns to other

persuasive authority.

            The Third Circuit examined the issue of the

intracorporate conspiracy doctrine in the context of attorney-

client relationships in Heffernan v. Hunter, 189 F.3d 405 (3d

Cir. 1999).   The plaintiff (“Heffernan”) had investigated one of

the defendants (“Hunter”) while working for the Securities and

Exchange Commission (“SEC”).   During the course of the

investigation, the proceedings became increasingly contentious

when Heffernan married Hunter’s ex-girlfriend, who had

previously accused Hunter of molesting her eleven-year-old

daughter.   Heffernan recused himself from the investigation

prior to the marriage.   Hunter, through an attorney, filed a

frivolous suit against Heffernan, with accompanying media

publicity, in an effort to discredit Heffernan’s anticipated

testimony in the SEC case.   Heffernan sued Hunter, his lawyer

and the lawyer’s law firm under § 1985(1) and (2), among other

claims and parties, asserting that Hunter and his lawyer had

                                 11
conspired to prevent Heffernan from testifying.   The district

court dismissed his § 1985(1) claim on the basis that there

could be no conspiracy between attorney and client under the

circumstances.   Heffernan, 189 F.3d at 407-08.

          The Third Circuit, relying in part on Doherty v.

American Motors Corp., 728 F.2d 334 (6th Cir. 1984), and Travis

v. Gary Community Mental Health Center, Inc., 921 F.2d 108 (7th

Cir. 1990), affirmed the district court’s conclusion that,

similar to the intracorporate conspiracy doctrine, where the

attorney’s efforts are for the benefit of the client rather than

the attorney personally, there can be no conspiracy.    Heffernan,

189 F.3d at 411-12.   The Third Circuit explained the

distinguishing characteristics of the attorney-client

relationship from the general intracorporate conspiracy

doctrine, noting that while

          the case law on intracorporate conspiracies
          provides a convenient analogy for the attorney-
          client situation, there are important differences
          between the agency relationships involved in
          private corporate activities and those arising in
          the practice of law. The right of a litigant to
          independent and zealous counsel is at the heart
          of our adversary system and, indeed, invokes
          constitutional concerns. Counsels’ conduct
          within the scope of representation is regulated
          and enforced by disciplinary bodies established
          by the courts. Abuses in litigation are
          punishable by sanctions administered by the
          courts in which the litigation occurs.

               This regulatory framework provides third
          parties with protection that is lacking in the

                                12
          corporate field. Despite the absence of such
          safeguards in the business setting, most courts
          nevertheless apply the intracorporate conspiracy
          ban. That being so, it follows all the more that
          we should enforce the ban on conspiracies in the
          attorney-client context where even more
          compelling policy concerns exist.

               It is, of course, axiomatic that if the
          challenged conduct occurs outside the scope of
          representation, no reason for immunity exists and
          the attorney and the client, as individuals,
          could form a conspiracy. See Johnson [v. Hills &
          Dales Gen. Hosp.], 40 F.3d [837,] 840–41 [6th
          Cir. 1994)]; Doherty, 728 F.2d at 339–40.
          However, the mere fact that attorneys have “mixed
          motives,” such as “enhancing” their reputation by
          aggressive representation, does not remove their
          conduct from the scope of the agency. See Los
          Angeles Airways, Inc. v. Davis, 687 F.2d 321, 328
          (9th Cir. 1982).

               The challenged activity may violate the
          canons of ethics, but so long as it is within the
          scope of representation, it does not eliminate
          the exemption from a conspiracy charge under
          section 1985. “[S]imply because a lawyer’s
          conduct may violate the rules of ethics does not
          mean that the conduct is actionable, in damages
          or for injunctive relief.” Maritrans GP, Inc. v.
          Pepper, Hamilton & Scheetz, 529 Pa. 241, 602 A.2d
          1277, 1284 (1992). The offended third party has
          a remedy under state law through court imposed
          sanctions or reference to state disciplinary
          bodies.

Id. at 413 (some alterations in Heffernan) (footnote omitted).

Therefore, although the Third Circuit disapproved of Hunter’s

attorney’s conduct as alleged, it ruled that because the

attorney and his firm were acting within the scope of their

representation of Hunter, the district court had correctly found



                               13
that Heffernan had failed to state a conspiracy claim.    See id.

at 413-14.

             In the Ninth Circuit, some district courts have also

ruled that the intracorporate conspiracy doctrine is applicable

in § 1985 cases.    See Hoefer v. Fluor Daniel, Inc., 92 F. Supp.

2d 1055, 1059 (C.D. Cal. 2000) (ruling that the intracorporate

conspiracy doctrine applies to a § 1985 conspiracy allegation);

Schmitz v. Mars, Inc., 261 F. Supp. 2d 1226, 1235 (D. Or. 2003)

(explaining that the intracorporate conspiracy doctrine applied

to claims of an alleged § 1985(2) conspiracy based on the

conduct of employees acting within the scope of their

employment).    Although neither case deals directly with alleged

attorney-client conspiracies, they are persuasive for the

general proposition that the intracorporate conspiracy doctrine

is applicable to claims arising under § 1985.    Also, the

district court in Hoefer recognized the disagreement among

district courts in the Ninth Circuit as to the applicability of

the intracorporate conspiracy doctrine to civil rights cases.

Hoefer, 92 F. Supp. 2d at 1058 (citing Washington v. Duty Free

Shoppers, 696 F. Supp. 1323, 1326 (N.D. Cal. 1988); Rebel Van

Lines v. City of Compton, 663 F. Supp. 786, 792 (C.D. Cal.

1987)).   But, the district court found that such application was

sound, “should not depend on the perceived importance of the

issue or public policy involved[,] . . . [and] would not apply

                                  14
if the actionable conduct is outside the scope of employment.”

See id. at 1059.   The district court ruled that, at least under

those circumstances, the intracorporate conspiracy doctrine

applied to the plaintiff’s § 1985 claims.   See id..

           Courts have also considered the issue in the context

of public entities.   In Rabkin v. Dean, the plaintiff, a city

employee, sued the city and its council members under § 1985(3)

alleging a civil conspiracy after the city council did not

approve raises to her salary.   856 F. Supp. 543, 546 (N.D. Cal.

1994).   The district court explained that it found

           persuasive the rationale supporting application
           of the intra-corporate conspiracy doctrine to bar
           a Section 1985 claim where the conspiratorial
           conduct challenged is essentially a single act by
           a single governmental body acting exclusively
           through its own officers, each acting within the
           scope of his or her official capacity. The
           intra-corporate conspiracy doctrine was first
           developed to preclude a corporation from being
           charged with conspiracy to violate the anti-trust
           laws “when it exercises its rights through its
           officers and agents, which is the only medium
           through which it can possibly act.” Nelson Radio
           & Supply Co. v. Motorola, 200 F.2d 911, 914 (5th
           Cir. 1952), cert. denied, 345 U.S. 925, 73 S. Ct.
           783, 97 L. Ed. 1356 (1953). Similarly, it defies
           common sense to render the same conduct for which
           a government entity is held liable, i.e., the
           official votes of individual councilmembers, as
           separate acts accomplished by separate
           conspiratorial actors other than the government
           entity. See Runs After [v. United States], 766
           F.2d [347,] 354 [(8th Cir. 1985)]; Herrmann v.
           Moore, 576 F.2d 453, 459 (2d Cir.), cert. denied,
           439 U.S. 1003, 99 S. Ct. 613, 58 L. Ed. 2d 679
           (1978); cf. Stathos [v. Bowden], 728 F.2d [15,]
           21 [(1st Cir. 1984)] (intra-corporate conspiracy

                                15
          doctrine rejected on grounds that defendants’
          conduct involved a series of acts over time).

Id. at 551–52.

          The allegations in the Third Amended Complaint

regarding the Motion Defendants generally describe attorneys

acting in zealous advocacy of his client, not for his own

benefit, suggesting the application of the intracorporate

conspiracy doctrine is warranted.     See, e.g., Third Amended

Complaint at ¶ 79.   Undoubtedly, the application of the

intracorporate conspiracy doctrine to § 1985 cases involving

civil rights is complex, and serious policy and factual

considerations must be taken into account.    See e.g., Webb v.

Cnty. of El Dorado, No. 2:15-cv-01189-KJM-EFB, 2016 WL 4001922,

at *8 (E.D. Cal. July 25, 2016) (holding that the intracorporate

conspiracy doctrine did not apply where the defendants did not

execute a unified decision, or corporate action, but rather a

series of individual actions).   Consequently, some courts have

expressed doubt as to the applicability of the intracorporate

conspiracy to cases involving allegations of civil rights

violations.   See Stathos, 728 F.2d at 20-21 (doubting the

applicability of the intracorporate conspiracy doctrine to a

case with equal protection violations at issue, but holding that

the intracorporate conspiracy doctrine did not apply under the

facts of that case because the defendants’ activities went


                                 16
beyond a “single act” and instead involved a series of acts by

multiple actors over time).    However, the district court in

Hoefer persuasively explained the basis for the doctrine with

reference to the core essence of a conspiracy:

          The logic for the doctrine comes directly from
          the definition of a conspiracy. A conspiracy
          requires a meeting of minds. See Fonda v. Gray,
          707 F.2d 435, 438 (9th Cir. 1983). “It is basic
          in the law of conspiracy that you must have two
          persons or entities to have a conspiracy. A
          corporation cannot conspire with itself anymore
          than a private individual can, and it is the
          general rule that the acts of the agent are the
          acts of the corporation.” Nelson Radio & Supply
          Co. v. Motorola, Inc., 200 F.2d 911, 914 (5th
          Cir. 1952), cert. denied, 345 U.S. 925, 73 S. Ct.
          783, 97 L. Ed. 1356 (1953).

92. F. Supp. 2d at 1057.   Thus, a conspiracy, by its nature,

requires each person involved to be involved for their own

benefit, and not as an agent of the other.   See Heffernan, 189

F.3d at 412 (noting an exception to the intracorporate

conspiracy doctrine exists where “the employees have acted for

their sole personal benefit and thus outside the course and

scope of their employment”).   In light of the purpose of

exempting intracorporate or agency-style decisions from

conspiracy liability, the existence of a conspiracy cannot be

determined by the nature of the underlying claim, but only by

the actors, their relationships, and their conduct.   Therefore,

Plaintiff’s first argument is rejected.



                                 17
          With respect to Plaintiff’s argument that the Motion

Defendants conspired because he named them as defendants

individually in the instant case, the Third Amended Complaint

does not contain any plausible allegations that the Motion

Defendants were acting for their own benefit.   See In re Century

Aluminum Co. Sec. Litig., 729 F.3d 1104, 1107 (9th Cir. 2013)

(noting that, to survive a motion to dismiss, factual

allegations “must . . . suggest that the claim has at least a

plausible chance of success”).   Plaintiff’s tactical decision to

name his state court opponents’ counsel in a contemporaneous

federal suit for conduct they engaged in during the course and

scope of their representation of Shin and Nan does not change

their attorney-client relationship, nor does it make their

conduct solely self-serving.   Although disposal of the federal

case would benefit Wilson and Revere, the catalyst for their

entire course of conduct was their representation of Shin and

Nan (and, in the case of Revere, Wilson).   Thus, Plaintiff has

failed to plausibly allege that a “meeting of the minds”

occurred where Wilson and/or Revere agreed or decided to act

outside their scope of representation.   See Baker v. Stuart

Broad. Co., 505 F.2d 181, 183 (8th Cir. 1974) (holding that,

“[i]f the challenged conduct is essentially a single act of

discrimination by a single business entity, the fact that two or

more agents participated in the decision or in the act itself

                                 18
will normally not constitute the conspiracy contemplated by

[§ 1985]”).   It cannot be the case that Plaintiff can dictate

the scope of Wilson’s representation of Shin and Nan, and

Revere’s representation of Wilson and/or Shin and Nan.

           Furthermore, the system of ethical safeguards already

in place is specifically designed to address allegedly unethical

behavior by attorneys in their representation of clients, and

exposing said attorneys to liability as civil conspirators for

an aggressive defense (that remains within the scope of

representation) is antithetical to the policy of allowing for

zealous advocacy.   Hence, an attorney’s motivation to protect

him or herself at the cost of providing less effective or

vigorous representation to a client is in direct contrast with

the established public interest in protecting “[t]he right of a

litigant to independent and zealous counsel[, a right which] is

at the heart of our adversary system.”   See Heffernan, 189 F.3d

at 413.   Under the facts as alleged, it is not possible for the

Motion Defendants, as attorneys, to have conspired with their

clients for purposes of § 1985(2), because their alleged conduct

occurred within the scope of representing their clients.

Therefore, Plaintiff has failed to plead facts that would

support a finding that the Motion Defendants were involved in a

conspiracy.



                                19
           For these reasons, Plaintiff has failed to state a

claim against Wilson and Revere for violation of § 1985(2).

Thus, the Motion is granted with respect to Count I as to

Wilson, and Count II as to Wilson and Revere.

II.   Tortious Interference with Contractual Relations

           “[F]ederal courts exercising diversity jurisdiction

must follow state substantive law . . . when adjudicating state

law claims.”   Sonner v. Premier Nutrition Corp., 971 F.3d 834,

839 (9th Cir. 2020) (citing Hanna v. Plumer, 380 U.S. 460, 465,

85 S. Ct. 1136, 14 L. Ed. 2d 8 (1965)) (some citations omitted).

In Hawai`i,

           [the] elements of tortious interference with
           contractual relations [are]: 1) a contract
           between the plaintiff and a third party; 2) the
           defendant’s knowledge of the contract; 3) the
           defendant’s intentional inducement of the third
           party to breach the contract; 4) the absence of
           justification on the defendant’s part; 5) the
           subsequent breach of the contract by the third
           party; and 6) damages to the plaintiff.

Weinberg v. Mauch, 78 Hawai`i 40, 50, 890 P.2d 277, 287 (1995)

(citations omitted).   Also,

                Hawai`i courts have applied an absolute
           litigation privilege in defamation actions for
           words and writings that are material and
           pertinent to judicial proceedings. See
           Abastillas v. Kekona, 87 Hawai`i 446, 447, 958
           P.2d 1136, 1137 (1998) (noting that the
           Intermediate Court of Appeals (ICA) affirmed the
           circuit court’s dismissal of a libel action
           against an attorney based upon “absolute
           immunity”); Ferry v. Carlsmith, 23 Haw. 589, 591
           (1917) (adopting an absolute privilege for

                                20
          communications made by attorneys “in the conduct
          of judicial proceedings,” . . . ; Hall v. State,
          7 Haw. App. 274, 285, 756 P.2d 1048, 1056 (1988)
          (holding that a deputy attorney general’s alleged
          defamatory statements made in preparation of the
          defense of his clients were absolutely
          privileged); McCarthy v. Yempuku, 5 Haw. App. 45,
          48, 678 P.2d 11, 14 (1984) (noting that the
          Hawai`i Supreme Court has adopted an absolute
          litigation privilege).

Matsuura v. E.I. du Pont de Nemours & Co., 102 Hawai`i 149, 154,

73 P.3d 687, 692 (2003).   The absolute litigation privilege is

based on the balancing of policy considerations, including:

          (1) promoting the candid, objective, and
          undistorted disclosure of evidence; (2) placing
          the burden of testing the evidence upon the
          litigants during trial; (3) avoiding the chilling
          effect resulting from the threat of subsequent
          litigation; (4) reinforcing the finality of
          judgments; (5) limiting collateral attacks upon
          judgments; (6) promoting zealous advocacy;
          (7) discouraging abusive litigation practices;
          and (8) encouraging settlement.

Id. at 155, 73 P.3d at 693.

          Plaintiff asserts the Motion Defendants’ conduct is

not protected by the absolute litigation privilege.   As

explained by the Intermediate Court of Appeals of Hawai`i with

respect to the absolute litigation privilege,

          it has been recognized that the privilege adopted
          in Hawai`i is consistent with the privilege as
          set forth in Restatement (Second) of Torts § 586
          (1977). McCarthy[ v. Yempuku], 5 Haw. App. [45,]
          48–49, 678 P.2d [11,] 14–15 [(1984)].




                                21
     Restatement (Second) of Torts § 586 states:

     An attorney at law is absolutely privileged
     to publish defamatory matter concerning
     another in communications preliminary to a
     proposed judicial proceeding, or in the
     institution of, or during the course and as
     a part of, a judicial proceeding in which he
     participates as counsel, if it has some
     relation to the proceeding.

In McCarthy, this court further explained the
policy reasons and the requirements for the
privilege to apply:

          The absolute privilege is grounded on
     the important public policy of “securing to
     attorneys as officers of the court the
     utmost freedom in their efforts to secure
     justice for their clients.” Restatement
     § 586 comment a. Thus, it not only protects
     attorneys in the pursuit of their
     profession, but also ensures the public’s
     right to zealous legal representation.
     Counterbalancing this, however, is the
     equally important policy of protecting
     individuals from defamatory statements which
     are unrelated to the judicial proceeding
     involved. Consequently, “the privilege does
     not cover the attorney’s publication of
     defamatory matter that has no connection
     whatever with the litigation.” Restatement
     § 586 comment c.

          To avail himself of the absolute
     privilege, an attorney has the burden of
     proving the following essential elements:
     (1) that the defamatory statements were made
     in the course of a judicial proceeding and
     (2) that the statements were related,
     material, and pertinent to that proceeding.

          Regarding the first element, the
     Restatement construes “the course of a
     judicial proceeding” as follows:



                     22
                    The publication of defamatory matter by
                    an attorney is protected not only when
                    made in the institution of the
                    proceedings or in the conduct of
                    litigation before a judicial tribunal,
                    but in conferences and other
                    communications preliminary to the
                    proceeding.

               Restatement § 586 comment a.

                    To prove the second element, it must be
               shown that there is a sufficient connection
               between the defamatory statements and the
               judicial proceeding. See Restatement § 586
               comment c. For the court to find such a
               connection, the statements must be
               (1) “reasonably related” to the proceeding,
               which means that the statements must “have
               some connection or logical relation to the
               judicial proceeding,” and (2) “made to
               achieve the objects of the litigation.”

          5 Haw. App. at 48–49, 678 P.2d at 14. (internal
          citations omitted).

Isobe v. Sakatani, 127 Hawai`i 368, 382–83, 279 P.3d 33, 47–48

(Ct. App. 2012) (emphasis omitted).   The litigation privilege

also applies to claims of intentional interference with

contractual relations and prospective economic advantage.

Kahala Royal Corp. v. Goodsill Anderson Quinn & Stifel, 113

Hawai`i 251, 266-73, 151 P.3d 732, 747-54 (2007).    In

determining whether the absolute litigation privilege applied,

the Hawai`i Supreme Court in Kahala Royal focused on whether:

1) the attorneys were acting within their scope of

representation of their client; 2) the plaintiff alleged actual

malice; 3) the attorneys desired to harm the plaintiff in a way

                               23
that was independent of their desire to protect their client;

and 4) the conduct occurred during judicial or quasi-judicial

proceedings.   Id.   at 271-72, 151 P.3d 752-53.

           Central to the absolute litigation privilege issue in

the instant case is Plaintiff’s allegation that Gerald Clay and

Carlos Perez-Mesa agreed to the Motion Defendants’ request to

terminate Plaintiff from employment if he did not drop his state

court case, EEOC complaint, and “intention” to file his federal

case.   See Third Amended Complaint at ¶ 100.   Admittedly,

protecting the alleged conversation between the Motion

Defendants and Carlos Perez-Mesa wherein they asked him to fire

Plaintiff if he did not stop his employment-related litigation

against Shin and Nan (and related litigation/complaints) does

not necessarily appear to serve the policy considerations of the

litigation privilege as described in Matsuura, save the

promotion of zealous advocacy.   See Matsuura, 113 Hawai`i at

268, 151 P.3d at 749 (listing policy considerations); Third

Amended Complaint at ¶ 103.   However, it does constitute an act

in the conduct of litigation and is related to the proceeding in

the sense the Motion Defendants were acting in the interest of

their clients.   See Kahala Royal, 113 Hawai`i at 268, 151 P.3d

749 (stating “[a]bsolute immunity must be afforded to any act

occurring during the course of a judicial proceeding, regardless

of whether the act involves a defamatory statement or other

                                 24
tortious behavior . . . , so long as the act has some relation

to the proceeding” (quoting Clark v. Druckman, 218 W. Va. 427,

624 S.E.2d 864 (2005) (some alterations in Kahala Royal)).

Therefore, it falls under the umbrella of the absolute

litigation privilege.

           Similarly, Wilson’s face-to-face interaction with

Plaintiff wherein he threatened Plaintiff’s employment and

leveled insults at Plaintiff, see Third Amended Complaint at

¶ 79, falls squarely under the litigation privilege.   Despite

Plaintiff’s claims that he was subjected to “a criminal act of

terroristic threatening and a hate crime since . . . Wilson used

ethnic slurs,” the basis of the interaction was Wilson’s

aggressive pursuit of his clients’ interests.   See Mem. in Opp.

at 23.   Without speaking as to the lack of civility or ethics of

the conduct as alleged, such conduct was within the scope of

Wilson’s representation of Shin and Nan, and the alleged use of

insulting language to do so does not demonstrate a personal

animus outside of Wilson’s interest in representing his client.

           Therefore, the Motion Defendants have demonstrated

that their alleged conduct is protected by the absolute

litigation privilege.   For these reasons, the Motion is granted

with respect to Count III as to the Motion Defendants.    Because

the absolute litigation privilege applies, the Court does not



                                25
reach the Motion Defendants’ argument that Plaintiff failed to

plead the elements of Count III.

III. Tortious Interference with Prospective Economic Advantage

           The elements of a tortious interference with

prospective business advantage claim are:

           (1) the existence of a valid business
           relationship or a prospective advantage or
           expectancy sufficiently definite, specific, and
           capable of acceptance in the sense that there is
           a reasonable probability of it maturing into a
           future economic benefit to the plaintiff;
           (2) knowledge of the relationship, advantage, or
           expectancy by the defendant; (3) a purposeful
           intent to interfere with the relationship,
           advantage, or expectancy; (4) legal causation
           between the act of interference and the
           impairment of the relationship, advantage, or
           expectancy; and (5) actual damages.

Field v. Nat’l Collegiate Athletic Ass’n, 143 Hawai`i 362, 378,

431 P.3d 735, 751 (2018) (emphasis and citation omitted).

           For the same reasons as explained with respect to

Count III, the Motion is granted, insofar as Count V is

dismissed as to the Motion Defendants.

IV.   Summary and Leave to Amend

           The Motion is granted to the extent it seeks dismissal

of Plaintiff’s claims in the Third Amended Complaint against the

Motion Defendants.   The Ninth Circuit has held,

           [i]t is black-letter law that a district court
           must give plaintiffs at least one chance to amend
           a deficient complaint, absent a clear showing
           that amendment would be futile. Eminence
           Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1052

                                   26
          (9th Cir. 2003) (“Dismissal with prejudice and
          without leave to amend is not appropriate unless
          it is clear on de novo review that the complaint
          could not be saved by amendment.”); see also
          Foman v. Davis, 371 U.S. 178, 182, 83 S. Ct. 227,
          9 L. Ed. 2d 222 (1962) (“In the absence of any
          apparent or declared reason — such as undue
          delay, bad faith or dilatory motive on the part
          of the movant, repeated failure to cure
          deficiencies by amendments previously allowed,
          undue prejudice to the opposing party by virtue
          of allowance of the amendment, futility of
          amendment, etc. — the leave sought should, as the
          [Federal Rules of Civil Procedure] require, be
          ‘freely given.’”).

Nat’l Council of La Raza v. Cegavske, 800 F.3d 1032, 1041–42

(9th Cir. 2015) (some alterations in La Raza).   “Not all of the

factors merit equal weight.   As this circuit and others have

held, it is the consideration of prejudice to the opposing party

that carries the greatest weight.”   Eminence Capital, 316 F.3d

at 1052 (citation omitted) (citation omitted).   Also,

“[f]utility alone can justify the denial of a motion to amend.”

Johnson v. Buckley, 356 F.3d 1067, 1077 (9th Cir. 2004)

(citation and quotation marks omitted).   However, “leave to

amend should be denied as futile only if no set of facts can be

proved under the amendment to the pleadings that would

constitute a valid and sufficient claim or defense.”     Barahona

v. Union Pac. R.R. Co., 881 F.3d 1122, 1134 (9th Cir. 2018)

(citation and internal quotation marks omitted).

          Allowing Plaintiff to file a fifth version of his

complaint to amend his claims against the Motion Defendants

                                27
would be futile because Plaintiff’s allegations against them

necessarily rise out of their representation of Shin and Nan, do

not suggest fraud or actual malice, see Kahala Royal, 113

Hawai`i at 749-50 (explaining fraud and actual malice are

limitations on the absolute litigation privilege), and are thus

precluded by the intracorporate conspiracy doctrine and/or

absolute litigation privilege.    Moreover, essential elements for

both the tortious interference with contractual relations and

prospective economic advantage are absent and thus those cannot

be maintained, even if amendment was permitted.   The Motion is

granted as to the Motion Defendants’ request that the dismissal

be with prejudice because amendment of Plaintiff’s claims

against them would be futile.

                              CONCLUSION

          For the foregoing reasons, the Motion Defendants’

Motion to Dismiss Third Amended Complaint [ECF 151], filed

February 18, 2021, is GRANTED.    Plaintiff’s claims against

Defendants Richard Wilson and Terrance Revere in Counts I, II,

III, and V are DISMISSED WITH PREJUDICE.   The Clerk’s Office is

DIRECTED to terminate those two defendants as parties

immediately.   The only remaining claims are Count I as to Shin

and Nan, and Counts III and V as to Dwyer, Shin, and Nan, and

Count IV as to Nan.

          IT IS SO ORDERED.

                                  28
          DATED AT HONOLULU, HAWAII, June 30, 2021.




BOSKO PETRICEVIC VS. PATRICK SHIN, ET AL; CV 20-00283 LEK-WRP;
ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS THIRD AMENDED
COMPLAINT



                               29
